Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s communication filed on 12/3/2020.
In response to restriction requirement, filed on 5/19/2020, though Applicant did express withdrawal non-elected claims 15-20 

EXAMINER’S AMENDMENT
The application has been amended as follows: All elected claims 1-14 are now allowed
Cancel non-elected claims 15-20
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ 1. (Currently Amended) A method of operating on an integrated circuit (IC) wafer, comprising:
transmitting a power signal to the IC wafer, the power signal powering wafer measurement circuitry disposed on the IC wafer: receiving a feedback signal from the wafer measurement circuitry on the IC wafer; monitoring a characteristic of the received feedback signal; and performing an operation on the IC wafer based at least in part on the monitored characteristic. As claimed in claim 1 and also prior art neither teach nor suggust “ a method of operating on an integrated circuit (IC) wafer, comprising:
transmitting a plurality of power signals to the IC wafer, the plurality of power signals powering a plurality of wafer measurement circuits disposed on the IC wafer, wherein each of the power signals is transmitted to a different region of the IC wafer; receiving a respective feedback signal from each of the wafer measurement circuits on regions of the IC wafer;


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submInissions should be.  clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816